Name: 82/374/EEC: Commission Decision of 19 May 1982 establishing that the apparatus described as 'Hewlett- Packard - Gas Chromatograph, model 5880A' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  natural and applied sciences;  mechanical engineering
 Date Published: 1982-06-15

 Avis juridique important|31982D037482/374/EEC: Commission Decision of 19 May 1982 establishing that the apparatus described as 'Hewlett- Packard - Gas Chromatograph, model 5880A' may not be imported free of Common Customs Tariff duties Official Journal L 168 , 15/06/1982 P. 0033 - 0033*****COMMISSION DECISION of 19 May 1982 establishing that the apparatus described as 'Hewlett-Packard - Gas Chromatograph, model 5880A' may not be imported free of Common Customs Tariff duties (82/374/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as amended by Regulation (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 17 November 1981, Italy has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as 'Hewlett-Packard - Gas Chromatograph, model 5880A', ordered in January 1980 and to be used for the study of the mechanisms of organic reactions, should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 19 April 1982 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question is a chromatograph; whereas, although this apparatus may no longer be considered scientific, it had still to be so considered at the time when it was ordered because of its objective technical characteristics and the use made of it; whereas, moreover, at that time, apparatus of this type was used mainly for scientific activities; Whereas, however, on the basis of information received from Member States, apparatus of scientific value equivalent to the said apparatus, capable of being used for the same purposes, were being manufactured in the Community at the date of order; whereas this applies, in particular, to the apparatus '5880A' manufactured by Hewlett-Packard GmbH, Postfach 1280, D-7517 Waldbronn 2, to the apparatus 'GC System 8200' manufactured by Kipp Analytica, Phileas Foggstraat 24, D-7800 AP Emmen, to the apparatus '429' and '430' manufactured by Packard Becker BV, Vulcanusweg 259, NL-Delft, to the apparatus 'Serie 130' manufactured by Intersmat, BP 25, F-77181 Courtry, to the apparatus 'Serie 3000' manufactured by Girdel, 51, rue de Verdun, F-92150 Suresnes, to the apparatus 'R 1010' manufactured by Ribermag SA, 48, Quai du Halage, F-92500 Rueil Malmaison, and to the apparatus 'Series 304' manufactured by Pye Unicam Ltd, York Street, UK-Cambridge CB1 2PX, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as Hewlett-Packard - Gas Chromatograph, model 5880A', which is the subject of an application by Italy of 17 November 1981, may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 19 May 1982. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15. 7. 1975, p. 1. (2) OJ No L 134, 31. 5. 1979, p. 1. (3) OJ No L 318, 13. 12. 1979, p. 32.